 

OCT 4 2019

IN THE UNITED STATES DISTRICT COURT Clerk, US District Court
FOR THE DISTRICT OF MONTANA District of Montana
BILLINGS DIVISION

JOSIAH BURKE AND CRYSTAL ) Cause No.: CV 18-144-BLG-SPW
BURKE, husband and wife, individually )
and on behalf of their minor children, _)
)
Plaintiffs, ) ORDER
)
VS. )
)
BRIAN OSNESS, DALE OSNESS, )
TOM FERGUSON, individually and as_ )
agent for TF CONSTRUCTION, and s+)
DALLAS CRANFORD, individually and)

as agent for LIBERTY )
ENVIRONMENTAL, LLC, )
)
)

Defendants.

 

Defendants, Brian Osness and Dale Osness, on behalf of all parties, have
filed an Unopposed Motion to Vacate Scheduling Order and Continue Trial (Doc.
60), on the basis that the parties have reached a settlement agreement in principle.
For good cause appearing,

IT IS HEREBY ORDERED that Defendants, Brian Osness and Dale
Osness’s Unopposed Motion to Vacate Scheduling Order and Continue Trial (Doc.

60) is GRANTED;
IT IS FURTHER ORDERED that the Final Pretrial Conference set for
Wednesday, March 11, 2020 at 1:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the trial in this matter set for Monday,
March 23, 2020 at 9:00 a.m. is VACATED along with all associated deadlines
outlined in the Court’s Scheduling Order (Doc. 18).

FURTHER, the parties shall file a stipulation to dismiss together with a
proposed order dismissing the case or a status update on or before December 2,
2019.

DATED this ie of October, 2019.

Dcace 0 the ete

SUSAN P. WATTERS
United States District Judge
